Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2009                                                                                                Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  139086 & (57)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  139087                                                                                                                 Justices
  139088



  BARBARA BOILLAT,
           Plaintiff-Appellee,
                                                           SC: 139086-88
  v                                                        CoA: 277916, 284848, 286024
                                                           Ingham CC: 06-001430-AV, 06-001647-
  AV
  KELLY AUTOMOTIVE GROUP, INC.,
             Defendant-Appellant.
  ___________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 14, 2009                     _________________________________________
                                                                               Clerk